UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6623



“REVEREND DR.” ROBERT T. WEIDOW, #92391941,

                                              Plaintiff - Appellant,

          versus


RICHLAND COUNTY; RICHLAND COUNTY SOLICITOR’S
OFFICE; RICHLAND COUNTY PUBLIC DEFENDER’S
OFFICE; SUSAN S. QUINN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-00-1072-19BD)


Submitted:   July 10, 2000             Decided:   September 15, 2000


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert T. Weidow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Robert T. Weidow appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.       We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Weidow v. Richland County, No. CA-00-1072-19BD (D.S.C. Apr. 27,

2000).*      We deny Weidow’s motions for bail and appointment of coun-

sel.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




       *
       Although the district court’s order is dated April 25, 2000,
the district court’s records show that it was entered on the docket
sheet on April 27, 2000. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
physically entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                     2